UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
EAGLE EQUITY FUNDS, LLC, et al.,                                       :
                                                                       :
                                    Plaintiffs,                        :      19-CV-9344 (JMF)
                                                                       :
                  -v-                                                  :     ORDER REGARDING
                                                                       :      SUBMISSION OF
CENTRAIS ELETRICAS BRASILEIRAS S/A –                                   :   ELECTRONIC COURTESY
ELETROBRAS, et al.,                                                    :          COPIES
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        With respect to the Defendants’ Motion to Dismiss the First Amended Complaint, the

parties shall adhere to the following procedure for the submission of electronic courtesy copies

(which are to be filed in addition to, rather than in place of, paper courtesy copies). No later than

two business days after the final filing, the moving party shall submit electronic courtesy copies

of all motion papers in electronic folders titled with the docket number of the relevant motion in

brackets followed by a description of the motion (e.g., “[36] Defendants’ Motion to Dismiss the

First Amended Complaint”). The folder shall contain:

             1. Unredacted, text-searchable PDFs of (1) any pleading to which the motion relates

                 (e.g., the operative complaint); (2) the notice of motion; and (3) the moving,

                 opposition, and reply memoranda of law, each of which should be named with the

                 docket number of the document in brackets followed by a description of the file

                 (e.g., “[36] Defendants’ Memorandum of Law in Support”);

             2. A subfolder for each set of corresponding supporting documents titled with the

                 docket number associated with the related memorandum of law, followed by (as
   appropriate) “Motion Documents,” “Opposition Documents,” or “Reply

   Documents,” each of which shall contain:

       a. Unredacted, text-searchable PDFs of any and all corresponding supporting

           documents (e.g., Local Rule 56.1 Statements, declarations, affidavits, and

           affirmations), with any exhibits not filed under seal attached as part of the

           same PDF, each of which should be named with the docket number of the

           document (or the docket number of the corresponding document in the

           case of documents filed under seal or in redacted form) in brackets

           followed by a description of the file (e.g., “[38] Declaration of Antonio J.

           Perez-Marques”); and

       b. A sub-sub-folder containing unredacted, text-searchable PDFs of any

           exhibits to a supporting document, including any documents that were

           filed under seal or in redacted form, each of which should be named with

           the docket number of the corresponding document in brackets followed by

           “Sealed Exhibits to [LAST NAME] [Declaration/Affirmation/Affidavit]”

           (e.g., “[38] Sealed Exhibits to Perez-Marquez Declaration”). The names

           of the exhibits within the sub-sub-folder should correspond to the exhibit

           number (e.g., “Exhibit 1,” “Exhibit 2,” etc.), and need not include a

           description of the exhibit; and

3. To the extent any documents were filed under seal or in redacted form, a

   subfolder titled “Redacted Submissions with Highlighting” containing unredacted

   copies of any documents that were filed in redacted form on ECF highlighting

   what information was redacted, each of which should be named with the docket




                                     2
                number of the corresponding document and a description of the file, following by

                “- Highlighted” (e.g., “[37] Defendants’ Memorandum of Law in Support -

                Highlighted” or, for exhibits, “[38-1] Exhibit 1 to Perez-Marques Declaration -

                Highlighted”).

        By way of example only, the directory for a hypothetical motion in limine (or “MIL”)

would appear (in part) similar to the following:




                *              *                *          *          *          *

        The moving party should submit the electronic courtesy copies to the Court by e-mail to

Furman_NYSDChambers@nysd.uscourts.gov or, if that is not feasible due to file-size

restrictions, by a secure file-transfer site.

        SO ORDERED.

Dated: April 6, 2020                                    __________________________________
       New York, New York                                        JESSE M. FURMAN
                                                               United States District Judge




                                                    3
